UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7739



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHMOND WALL, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Jerome B. Friedman, District
Judge. (CR-98-177-A)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Frederick Daum, Arlington, Virginia, for Appellant. Justin
W. Williams, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Richmond Wall seeks to appeal the district court’s order and

opinion denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001).    We have reviewed the record and the district court’s

opinion and find no reversible error.            Accordingly, we deny a

certificate     of   appealability   and    dismiss    the    appeal   on    the

reasoning of the district court.         See United States v. Wall, No.

CR-98-177-A (E.D. Va. filed Sept. 7, 2001; entered Sept. 11, 2001).

We   dispense   with   oral   argument     because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     DISMISSED




                                     2